UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 25, 2012 Asia Carbon Industries, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 333-167090 26-2895795 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 110 Wall Street 11th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 623-6999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 25, 2012, Asia Carbon Industries, Inc. issued a press release announcing the completion of two infrastructure projects: a gas pipeline and a naphthalene oil processing facility. A copy of the Press Release that discusses this matter is filed as Exhibit 99.1 to, and incorporated by reference in, this report. Item 9.01. Financial Statements and Exhibits. Exhibit No. Description Press Release, dated January 25, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ASIA CARBON INDUSTRIES, INC. Date:January 25, 2012 By: /s/ Xiaolong Zhou Xiaolong Zhou Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated January 25, 2012.
